DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/11/2020 has been accepted and entered. Accordingly, claims 2-8, 18, 19, 21, 26-32, 34, 38-43, 47-66 and 71-72 are canceled, claims 1, 9, 14, 15, 17, 20, 22, 25, 33, 45 are amended, claims 37 and 80 are amended although they are withdrawn, and no new claims are added.

Consideration of IDS documents
Where the IDS citations are submitted but not described, the examiner is only responsible for cursorily reviewing the references. The initials of the examiner on the PTO-1449 indicate only that degree of review unless the reference is either applied against the claims, or discussed by the examiner as pertinent art of interest, in a subsequent office action. See Guidelines for Reexamination of Cases in View of In re Portola Packaging, Inc., 110 F.3d 786, 42 USPQ2d 1295 (Fed. Cir. 1997), 64 FR at 15347, 1223 Off. Gaz. Pat. Office at 125 (response to comment 6). Consideration by the examiner of the information submitted in an IDS means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above. MPEP § 609 (Eighth Edition, August 2001).
            The examiner notes that due to the unusually large number of references cited in the IDS documents filed on 6/12/20 and 7/31/20, and the absence of any description of the relevance of the references, it should be assumed that only the most cursory review of the cited documents consistent with these guidelines has been performed. If applicant is aware of any information that might be of particular relevance, it should be pointed out in order to insure a higher degree consideration.


Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 
In addition, MPEP 609.04 (b) states: 
The information submitted with a statement under 37 CFR 1.97(e)  can be used in a new ground of rejection and the next Office action can be made final, if the new ground of rejection was necessitated by amendment of the application by applicant. Where the information is submitted during this period with a fee as set forth in 37 CFR 1.17(p), the examiner may use the information submitted, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 706.07(a).
Here, Applicant paid the 1.17(p) fee. See e.g., supplemental IDS statement, filed 7/31/2020, p. 2. Accordingly, references such as Nedosekin, cited below, and in the IDS submitted 7/31/2020 can properly form the basis for a final rejection regardless of whether a claim was amended. Accordingly, claim 35, which was not amended, can be newly rejected using Nedosekin and made final.  

Claim Objections
The objection to claims 48, 50 and 71-79 is withdrawn as a result of the amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in 
at least claim 1:
(1) Independent claim 1: “the system is configured to obtain measurements at different locations on the sample and generate a plurality of signals indicative of IR absorption each at a different depth of focus of the objective at each location for use in generating a set of depth resolved maps of IR absorption of the sample.”. 
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of the limitations recited above use the generic placeholder “system” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, “processing unit”; “user management unit”; “accepting unit”; and “environmental information acquisition unit” recited above pass prong A. 
(B) the phrase beginning with “configured to obtain measurements” following the underlined portion of (1) constitutes functional language modifying the generic terms in prong (A), respectively. 
(C) the generic placeholders in (A) are not modified by sufficient structure, material, or acts for performing the claimed function. For example, although “the system” includes elements a) – f) the claimed function includes “obtain measurements at different locations on the sample”.  The specification indicates the system component for obtaining different locations on the sample is stage 135, FIG. 1C / 635, FIG. 6B, shown with arrows moving the x and y directions in FIG. 1C (Spec. ¶ 42 “A stage indicated schematically by arrows 135 can provide sample translation to enable measurements at a plurality of locations on a sample, for example to create images of IR absorption by the sample”) and a stage or sample translation mechanism is not recited in claim 1 such that the “system” in claim 1 does not include sufficient structure for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, with respect to (1), because “the system for microscopic analysis of a sample” is so broad, nearly the entire specification could include a description of some aspect of the system. However, the corresponding structure for carrying out the recited functional limitation includes:

¶ 51 “A scanning stage (Mad City Labs, Nano-Bio2200) was used for sample scanning at a maximum speed of 200 ms per pixel”
¶ 52 “piezo-stage 135 for sample scanning;
¶56 Depth resolved measurements as obtained in FIGS. 3A. 3B, and 3D are obtainable with the MIP system for samples that are at least partially transparent to the probe beam wavelength(s). One way to obtain depth resolved images is to vary the focus depth using a focus translation stage that is part of the sample translation stage, alternatively an objective focus positioner could be employed. In either case, MIP measurements can be made where the focus point of the IR and probe beams are adjusted through a plurality of depths into the sample.
¶59 “scanning stage 635”
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant amendment, the scope of claim 45 was changed as it was amended to depend from claim 35 rather than claim 36. Claim 45 recites the limitation “the focus translation stage”. There is insufficient antecedent basis for this limitation in the claim. Rather, claim 35 recites “focus stage”. 
Claims 1, 9-13, 20, 22-25 and 33 are rejected under 112(b).  With respect to independent claim 1, the limitation ““the system is configured to obtain measurements at different locations on the sample and generate a plurality of signals indicative of IR absorption each at a different depth of focus of the objective at each location for use in generating a set of depth resolved maps of IR absorption of the sample” fails to interrelate essential elements of the invention as defined by applicant in the specification. “A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.” See MPEP 2172.01; In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).  Specifically, the above claim 1 limitation recites a “system” configuration but does not relate in any way how system is used to achieve the result of “obtain measurements at different locations on the sample and generate a plurality of signals indicative of IR absorption each at a different depth of focus of the objective at each location for use in generating a set of depth resolved maps of IR absorption of the sample”.
The specification indicates that in order to “obtain measurements at different locations on the sample and generate a plurality of signals indicative of IR absorption each at a different depth of focus of the objective at each location for use in generating a set of depth resolved maps of IR absorption of the sample” at least additional steps are required including:
A scanning mechanism such to obtain measurements at different locations on the sample, i.e., in the x, y direction, i.e.:
(Spec. ¶ 42 “A stage indicated schematically by arrows 135 can provide sample translation to enable measurements at a plurality of locations on a sample, for example to create images of IR absorption by the sample”);
¶ 51 “A scanning stage (Mad City Labs, Nano-Bio2200) was used for sample scanning at a maximum speed of 200 ms per pixel”
¶ 52 “piezo-stage 135 for sample scanning;
¶ 59 “scanning stage 635”
	A mechanism to change the axial depth of focus at each scanned x, y location, i.e.,:
	¶ 56 Depth resolved measurements as obtained in FIGS. 3A. 3B, and 3D are obtainable with the MIP system for samples that are at least partially transparent to the probe beam wavelength(s). One way to obtain depth resolved images is to vary the focus depth using a focus translation stage that is part of the sample translation stage, alternatively an objective focus positioner could be employed. In either case, MIP measurements can be made where the focus point of the IR and probe beams are adjusted through a plurality of depths into the sample.
	In addition, claims 9-13, 20, 22-25 and 33 are rejected for depending from a rejected claim. 

Claim interpretation of intended use language in a system claim
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114, section II. Accordingly, “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function”. See MPEP 2114, section IV; In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.  
configured to obtain measurements at different locations on the sample and generate a plurality of signals indicative of IR absorption each at a different depth of focus of the objective at each location for use in generating a set of depth resolved maps of IR absorption of the sample”. 
Accordingly, with respect to at least amended claim 1, the above cited functional language is taught or disclosed by a “a system” including structural elements a) – f) that is capable of performing the recited functional language. 
Similarly, claims 14-16 recite intended use limitations associated with functional language of a system component (claim 14 “a detector to detect probe light from . . . the probe beam returning from a sample . . . wherein the sample is liquid”; claim 15 “wherein the sample is a biological sample”; claim 16 “wherein the biological sample is living”).  For example, the limitations of claims 14-16 describing the sample to be analyzed are intended uses of the system and do not further define or relate to any structural aspect of the claimed system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9, 14-17, 20, 22 and 24, 33, 35-36, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2013/078471 to Bassim et al. (“Bassim”), cited by Applicant in view of “Photothermal Confocal Spectromicroscopy of Multiple Cellular Chromophores and Fluorophores”, Biophysical Journal, Vol. 102, Feb. 2012, pp. 672-681 to Nedoskin et al. (Nedosekin), cited by Applicant. 
With respect to claim 1, Bassim discloses a system for microscopic analysis of a sample (FIG. 1)(p.4 ll. 33-40 “FIG. 1 . . . microscope”), comprising: 
a. a mid-IR optical source that generates an infrared beam (“Mid-IR QCL”, FIG. 1-3 and 11); 
b. an optical source that generates a probe beam (“diode laser”, FIG. 1) (“CW visible laser”, FIG. 3); 
c. beam combining optics configured to combine the infrared beam and probe beam as combined beams (“dichroic filter”, i.e. FIG. 1)(p. 4, ll. 33-40 “infrared light from a QCL is combined with the output from a laser diode (-650 nm) using a dichroic filter”); 
d. an objective configured to focus the combined beams on to the sample (“reflecting objective”, FIG. 1); 
e. a detector to detect probe light from at least one of: probe beam transmitted through the sample and probe light returning from the sample (“photodiode”, FIG. 1 and 3) (p.4 ll. 33-40 “light reflected from the sample . . . photodiode”); and 
f. a data acquisition and processing system configured to acquire and process the probe light from the detector to generate a signal indicative of IR absorption by the sample, wherein the signal indicative of the IR absorption has a spatial resolution of less than 1 micrometer (p. 5, ll. 1-10) (p. 2, ll. 15-24 “measures . . . thermal emissions by . . . laser probe . . . reflected from the sample . . . spatial resolution 1 micron or better . . . proportional to the absorption coefficient . . . IR absorption spectrum . . . raster scanning . . . maps of chemical composition of the sample surface can be obtained”). 11

Although Bassim discloses imaging at different depths of focus and generating depth resolved maps (claim 22 “The method of 13, wherein the sample is moved perpendicular to the surface of the sample . . . to reconstruct the topography of the sample”) (claim 46 “three-dimensional mapping”) (“performed at various points to map out a three-dimensional image cube of thermal and infrared properties of the sample”), Bassim fails to overtly disclose that for each of the different locations on the sample, obtaining measurements at a different depth of focus of the objective. 
Nedosekin, from the same field of endeavor, also discloses confocal photothermal microscopy with 3D imaging (abstract, “Here, we introduce PTM integrating confocal thermal-lens scanning schematic, time-resolved detection, PT spectral identification . . . capabilities of this confocal PTM were demonstrated for high-resolution 3D imaging”) as well as scanning to obtain measurements at different locations on the sample and generate a plurality of signals indicative of IR absorption (p. 674, col. 1 “Images were constructed by acquiring PT signals from a sample as it undergoes X-Y scanning”) and additionally, for each of the different locations on the sample, obtaining measurements at a different depth of focus of the objective for use in generating a set of depth resolved maps of the IR absorption of the sample (p. 674, col. 2 “For 3D imaging, several PT images are acquired on parallel x-y planes distributed along the z axis . . . flexibility in the adjustment of lateral and axial resolution . . . 3D imaging”) (p. 675, col. 1 “Axial resolution was determined by transverse translation of a beam focused through the gold film by the focusing objective with a 100-nm step”) (FIG. 2, “PT images taken along the Z axis”) (p. 677, col. 2 “PT images were scanned in a stack of 10 parallel planes spaced at 5-mm intervals”) (FIG. 4 “(D) 3D rendering of 10 transverse PT images taken sequentially at 5-mm steps along the Z axis”) (p. 673, col. 2 “Focusing of beams in the sample was controlled by axial translation of a focusing objective, with 50-nm positioning precision”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement in the system of Bassim, a configuration to obtain measurements obtaining measurements at a different depth of focus of the objective at different locations on the sample, in view of the combined 
With respect to claim 9, Bassim in view of Nedosekin disclose the depth resolved maps have a spatial resolution in an axial direction of less than 4 micrometers (Nedosekin, p. 675, col. 1 “Axial resolution was determined by transverse translation of a beam focused through the gold film by the focusing objective with a 100-nm step . . . for a 100x focusing objective . . . the axial resolution was 600 nm . . . lateral resolution was 350 nm”).
With respect to claim 14, Bassim discloses a system for microscopic analysis of a sample (FIG. 1)(p.4 ll. 33-40 “FIG. 1 . . . microscope”), comprising: 
a. a mid-IR optical source that generates an infrared beam (“Mid-IR QCL”, FIG. 1-3 and 11); 
b. an optical source that generates a probe beam (“diode laser”, FIG. 1) (“CW visible laser”, FIG. 3); 
c. beam combining optics configured to combine the infrared beam and probe beam as combined beams (“dichroic filter”, i.e. FIG. 1)(p. 4, ll. 33-40 “infrared light from a QCL is combined with the output from a laser diode (-650 nm) using a dichroic filter”); 
d. an objective configured to focus the combined beams on to the sample (“reflecting objective”, FIG. 1); 
e. a detector to detect probe light from at least one of: probe beam transmitted through the sample and probe light returning from the sample (“photodiode”, FIG. 1 and 3) (p.4 ll. 33-40 “light reflected from the sample . . . photodiode”); and 
f. a data acquisition and processing system configured to acquire and process the probe light from the detector to generate a signal indicative of IR absorption by the sample, wherein the signal indicative of the IR absorption has a spatial resolution of less than 1 micrometer (p. 5, ll. 1-10) (p. 2, ll. 15-24 “measures . . . thermal emissions by . . . laser probe . . . reflected from the sample . . . spatial 
wherein the sample is in liquid (p. 6, ll. 30-39 “sorbent polymer . . . polyimide membrane and the HCSFA2 sorbent coating”) (p. 1, ll. 33-34 “technique applicable to a wide range of samples . . . non-destructive”) (p. 2, ll. 5-10 “heterogeneous materials (e.g. polymer blends), forensics (fingerprints, blood stains, residue from illicit drugs or explosives, etc.), pharmaceutical industry (identifying counterfeit pharmaceuticals), biological samples (e.g., cancerous tissue or cells, cataracts, etc.)”).
Although Bassim discloses an objective as cited above, Bassim does not overtly disclose an “objective stage” since axial translation is disclosed using a sample stage (claim 22 “The method of 13, wherein the sample is moved perpendicular to the surface of the sample . . . to reconstruct the topography of the sample.”).  However, it was well known in the art that axial translation through a sample stage or alternatively an objective state was an interchangeable design choice (i.e., spec. ¶56 “One way to obtain depth resolved images is to vary the focus depth using a focus translation stage that is part of the sample translation stage, alternatively an objective focus positioner could be employed”). For example, Nedosekin, from the same field of endeavor, also discloses confocal photothermal microscopy with 3D imaging (abstract, “Here, we introduce PTM integrating confocal thermal-lens scanning schematic, time-resolved detection, PT spectral identification . . . capabilities of this confocal PTM were demonstrated for high-resolution 3D imaging”) as well as scanning to obtain measurements at different locations on the sample and generate a plurality of signals indicative of IR absorption (p. 674, col. 1 “Images were constructed by acquiring PT signals from a sample as it undergoes X-Y scanning”). Nedosekin discloses using an objective stage in order to focus the combined beams on to the sample (p. 675, col. 1 “Axial resolution was determined by transverse translation of a beam focused through the gold film by the focusing objective with a 100-nm step”) (p. 673, col. 2 “Focusing of beams in the sample was controlled by axial translation of a focusing objective, with 50-nm positioning precision”).  In addition, Nedosekin discloses using the objective stage to image a sample in liquid (Nedoskin, 680, col. 1)(Nedosekin, p. 673, col. 2 “cells were expanded in liquid medium”)(FIG. 3, “PT spectra from an unstained cell and from 30-mM MitoTracker solution”; FIG. 4)

With respect to claim 15, Bassim in view of Nedosekin discloses the sample is a biological sample (Nedoskin, 680, col. 1)(Nedosekin, p. 673, col. 2 “cells were expanded in liquid medium”)(Nedoskin, FIG. 3, “PT spectra from an unstained cell and from 30-mM MitoTracker solution”; FIG. 4) (Bassim, p. 1, ll. 33-34 “technique applicable to a wide range of samples . . . non-destructive”) (Bassim, p. 10, ll. 5-10 “heterogeneous materials (e.g. polymer blends), forensics (fingerprints, blood stains, residue from illicit drugs or explosives, etc.), pharmaceutical industry (identifying counterfeit pharmaceuticals), biological samples (e.g., cancerous tissue or cells, cataracts, etc.)”). 
With respect to claim 16, Bassim in view of Nedosekin discloses the biological sample is living (Nedosekin, 680, col. 1)(Nedosekin, p. 673, col. 2 “cells were expanded in liquid medium”)(Nedoskin, FIG. 3, “PT spectra from an unstained cell and from 30-mM MitoTracker solution”; FIG. 4) (Bassim, p. 1, ll. 33-34 “technique applicable to a wide range of samples . . . non-destructive”) (Bassim, p. 10, ll. 5-10 “heterogeneous materials (e.g. polymer blends), forensics (fingerprints, blood stains, residue from illicit drugs or explosives, etc.), pharmaceutical industry (identifying counterfeit pharmaceuticals), biological samples (e.g., cancerous tissue or cells, cataracts, etc.)”).
With respect to claim 17, Bassim in view of Nedosekin discloses the signal indicative of IR absorption is used to determine of at least one of: distribution of lipids, proteins, drug molecules, and metabolites (Nedosekin, p. 674, col. 2 “spectral identification of cellular proteins (including fluorescent reporters) over broad visible and near-infrared spectral ranges (Fig. 1 C); and 5)) (Nedosekin, p. 673, col. 2 “cells expressing a green fluorescent protein (GFP)”) (Nedosekin, 680, col. 1)(Nedosekin, p. 673, col. 2 
With respect to claim 20, Bassim in view of Nedosekin discloses wherein measurements corresponding to IR absorption at a location on a sample are acquired with a pixel dwell time of less than or equal to 500 microseconds (Nedosekin p. 674, col. 1, par. 1 “rapid spatial scanning (10 ms per image pixel)”)
With respect to claim 22, Bassim in view of Nedosekin discloses the mid-IR source comprises an electronically pulsed laser source (Bassim, claim 12 “frequency of the periodic heating is optionally varied and wherein the phase and magnitude of the thermal emission signal with respect to the heating pulses is used to identify sub-surface defects in the sample . . . laser power is modulated by . . . electronic control”) (Nedosekin, p. 673, col. 1 “laser pump pulses (or beam) were controlled by an energy meter (PE10-SH, OPHIR, Logan, UT)”) 
	With respect to claim 24, Bassim in view of Nedosekin discloses the spatial resolution is 0.63 micrometers or better (Bassim, abstract “chemical imaging with ~ 1 nm to 10 μm spatial resolution”) (Nedosekin, p. 675, col. 1 “Axial resolution was determined by transverse translation of a beam focused through the gold film by the focusing objective with a 100-nm step . . . for a 100x focusing objective . . . the axial resolution was 600 nm . . . lateral resolution was 350 nm”)
	With respect to claim 33, the limitations recite “the device of claim 1 wherein at least a portion of the probe light is deflected due to absorption of infrared light by the sample”.  The specification indicates that deflection of at least a portion of probe light is naturally caused as a consequence of absorption of infrared light by the sample in the types of systems like the one recited in claim 1 (Spec. ¶ 41 “Absorption of IR light by the sample 108 causes the angular distribution of the probe beam to change”).  Claim 33 itself says deflection is “due to absorption of infrared light by the sample”).  Bassim in view of Nedosekin disclose the same system as the system recited in claim 1, as cited above and further disclose absorption absorbance increase favors nano- and microbubble formation around overheated zones, which transforms the positive PT signal shape into negative due to strong refractive and scattering optical effects”) (Nedosekin, p. 673, col. 1 “In PT thermal-lens mode, laser-induced temperature- dependent variations of the refractive index (thermal lens) upon absorption of the pump laser radiation . . . pump-pulse absorption, but significantly enhanced probe beam refraction”) (p. 677, col. 2 “3D rendering of absorption distribution”) (p. 672, col. 2 “scattered probe light”) (p. 674, col. 1, par. 3 – col. 2, pr. 1 “pump laser pulses (also termed pump pulses) induce temperature dependent modulations of the refractive index around absorbing targets, thus defocusing a collinear continuous wave probe beam”) such that at least a portion of the probe light is deflected as a natural consequence of absorption of the infrared light by the sample.
With respect to claim 35, Bassim discloses a system for microscopic analysis of a sample (FIG. 1)(p.4 ll. 33-40 “FIG. 1 . . . microscope”), comprising: 
a. a mid-IR optical source that generates an infrared beam (“Mid-IR QCL”, FIG. 1-3 and 11); 
b. an optical source that generates a probe beam (“diode laser”, FIG. 1) (“CW visible laser”, FIG. 3); 
c. beam combining optics configured to combine the infrared beam and probe beam as combined beams (“dichroic filter”, i.e. FIG. 1)(p. 4, ll. 33-40 “infrared light from a QCL is combined with the output from a laser diode (-650 nm) using a dichroic filter”); 
d. an objective configured to focus the combined beams on to the sample (“reflecting objective”, FIG. 1); 

f. a focus stage1 to generate relative motion between the sample and the focus IR and probe beam spots to enable measurements of IR absorption at a plurality of locations on the sample (sample stage, FIG. 1) (page 6, ll. 18-20 “The spatial raster scan consisted of 12 by 12 points with a 15 μm step size . . . move the stage between points”) (p. 4, ll. 35-40 “motorized stage”) (p. 6, ll. 18-24 “spatial raster scan . . . time required to move the stage between points . . . confocal microscope image”) (claim 18, “sample is scanned to construct images”) (claim 22 “the sample is moved perpendicular to the surface of the sample to maximize the de component of the visible probe which is used to reconstruct the topography of the sample”) and; 
g. a data acquisition and processing system for acquiring and processing a signal indicative of IR absorption by the sample at the plurality of positions on the sample wherein IR absorption signals are acquired at a plurality of positions of the focus stage (sample stage, FIG. 1) (page 6, ll. 18-20 “The spatial raster scan consisted of 12 by 12 points with a 15 μm step size . . . move the stage between points”) (p. 4, ll. 35-40 “motorized stage”) (p. 6, ll. 18-24 “spatial raster scan . . . time required to move the stage between points . . . confocal microscope image”) (claim 18, “sample is scanned to construct images”) (claim 22 “the sample is moved perpendicular to the surface of the sample to maximize the dc component of the visible probe which is used to reconstruct the topography of the sample”) (p. 2, ll. 15-24 “measures . . . thermal emissions by . . . laser probe . . . reflected from the sample . . . spatial resolution 1 micron or better . . . proportional to the absorption coefficient . . . IR absorption spectrum . . . raster scanning . . . maps of chemical composition of the sample surface can be obtained”). In addition, Bassim discloses generating depth resolved maps of IR absorption of the sample (claim 22 “The method of 13, wherein the sample is moved perpendicular to the surface of the sample . . . to reconstruct the topography of the sample”) (claim 46 “three-dimensional mapping”) (“performed at various points to map out a three-dimensional image cube of thermal and infrared properties of the sample”)
For 3D imaging, several PT images are acquired on parallel x-y planes distributed along the z axis”) (FIG. 2A “merged transmission and PT images”; caption “3D melanin distribution: top, merged transmission and PT images taken along the Z axis”) (p. 673, col. 2 “Focusing of beams in the sample was controlled by axial translation of a focusing objective, with 50-nm positioning precision”) (FIG. 4 “3D rendering of 10 transverse PT images taken sequentially at 5-mm steps along the Z axis”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement in the system of Bassim, a focus stage for generating depth resolved maps using a plurality of positions of the focus stage, as taught by Nedosekin, in order to increase 3D imaging resolution of a sample (Nedosekin abstract “high-resolution 3D imaging”), provide 3D imaging optimization for non-contact, non-invasive measurement for cell studies in liquid (Nedosekin, 680, col. 1)(Nedosekin, p. 673, col. 2 “cells were expanded in liquid medium”)(FIG. 3, “PT spectra from an unstained cell and from 30-mM MitoTracker solution”; FIG. 4), with improved axial resolution (Nedosekin, p. 673, col. 1, “Focusing of beams in the sample was controlled by axial translation of a focusing objective, with 50-nm positioning precision”) and flexibility in adjustment of lateral and axial resolution (Nedoskin, p. 674, col. 2).
	With respect to claims 36, 44 and 46, Bassim in view of Nedosekin disclose the depth resolved maps have a spatial resolution in an axial direction of less than 4 micrometers (Nedosekin, p. 675, col. 1 “Axial resolution was determined by transverse translation of a beam focused through the gold film by the 
With respect to claim 45, Bassim in view of Nedosekin disclose wherein images of IR absorption are acquired at a plurality of positions of the focus translation stage to generate depth resolved maps of IR absorption of the sample (Nedosekin, p. 674, col. 2 “Images were constructed by acquiring PT signals from a sample as it undergoes X-Y scanning. For 3D imaging, several PT images are acquired on parallel x-y planes distributed along the z axis”) (Nedosekin, FIG. 2A “merged transmission and PT images”; caption “3D melanin distribution: top, merged transmission and PT images taken along the Z axis”) (Nedosekin, p. 673, col. 2 “Focusing of beams in the sample was controlled by axial translation of a focusing objective, with 50-nm positioning precision”) (Nedosekin, FIG. 4 “3D rendering of 10 transverse PT images taken sequentially at 5-mm steps along the Z axis”)


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bassim in view of Nedosekin and further in view of U.S. Patent Application Publication No. 2012/0026485 to Couston et al. (“Couston”)
With respect to claims 10-13, Bassim is silent as to concentration detection sensitivity. However, photothermal microscopy imagers with concentration detection sensitivity on the order of 10 millimolars was commonly known to one of ordinary skill in the art at the time of invention. For example, Couston, from the same field of endeavor, discloses a photothermal microscopy imager (i.e., FIG. 4) (¶ 9 “It has been shown that the focal distance of the thermal lens depends on the absorbance of the molecular species to be analysed and that this absorbance depends on the absorbing molecular species concentration as will be seen later”) with an infrared excitation source and probe beam (¶¶ 76-77) wherein the signal indicative of IR absorption has a molecular concentration detection sensitivity of less than 10 micromolar (¶ 74 “liquid, gaseous, solid”) (¶ 28 “measuring the focal distance of a thermal lens and inferring therefrom, for example, a molecular species concentration in an analyte”) (¶¶ 59 -60 “physico-chemically analysing an analyte, including the steps of the method for measuring the focal distance thus characterised in a step for determining at least a physico-chemical magnitude relating to the analyte using determining means, this magnitude depending on the measured focal distance . . . [t]he 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to determine sample concentration sensitivity as taught by Couston in the system of Bassim in view of Nedosekin in order to provide a mechanism for optimizing intensity arriving on the detector without causing saturation (Couston, ¶ 119).  
 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bassim in view of Nedosekin and further in view of U.S. Patent Application Publication No. 2018/0246032 to Li et al. (hereinafter “Li”)
	With respect to claim 23, Bassim discloses a pulse rate but is silent as to whether the pulse rate is greater than or equal to 100 kHz. Li, from the same field of endeavor, discloses a photothermal imaging microscopy system (FIG. 1) wherein the pulse rate is greater than or equal to 100 kHz (¶ 39 “triggered by pulses from the MIR laser at 150 kHz”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to use a pulse rate of greater than 100 kHz in order to increase imaging speed. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bassim in view of Nedosekin and further in view of U.S. Patent Application Publication No. 2010/0315646 to Chism (“Chism”) 
With respect to claim 25, Bassim in view of Nedosekin disclose an iris2 in an optical path between the sample and the detector to block at least a portion of probe light transmitted, reflected and/or scattered from the sample (Nedosekin, FIG. 1 A “pinhole”) (Bassim, p. 4, ll. 35-40 “pinhole”), but fail to overtly disclose the iris is adjustable. Chism, from the same field of endeavor, discloses an adjustable iris in an optical path between the sample and the detector to block at least a portion of probe light transmitted, reflected and/or scattered from the sample (211, FIG. 2) (¶109 “an adjustable aperture 211”)(¶88). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of 

Response to Arguments
Applicant’s arguments with respect to the pending claims have considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment and by the newly cited IDS documents filed on 6/12/20 and 7/31/20, respectively. However, at least one argument remains relevant to the current rejection. 
With respect to claim 22, Applicant argues (Amend. 15) Bassim fails to disclose an electrically pulsed source, however, Bassim teaches an electrically pulsed source (Bassim, claim 12 “frequency of the periodic heating is optionally varied and wherein the phase and magnitude of the thermal emission signal with respect to the heating pulses is used to identify sub-surface defects in the sample . . . laser power is modulated by . . . electronic control”). 
With respect to the election of species, Applicant argues (Amend. 12-13) that withdrawn claims 37, 67-70 and 80 are directed to elected species II rather than unelected species I because the recitation of “condenser” is merely an intended use limitation rather than a required structural element (Amend. 12 “The intended use of the condenser ("to collect probe light transmitted through the sample") should not result in the claim being grouped into a transmission-based species unless there is some structural element that requires it to be used in such a species”).  However, the recitation of a condenser is a required structural element (i.e., “a system . . . comprising . . . a condenser”). 
In addition, it is important to note that distinct species are based on different embodiments in the specification, rather than claims themselves. See MPEP 806.04(d) (“Claims are definitions or descriptions of inventions. Claims themselves are never species . . . [s]pecies always refer to the different embodiments of the invention”).  To this point, Applicant admits that “a 'condenser' is only described with a reference number in FIGS. 1A-1C of the application” (Amend. 13 “The Office Action accurately states 
To illustrate, condenser 128, as shown below in FIG. 1C as separate from objective 104. As shown in FIG. 1C, a “condenser” is an “optical element to collect light transmitted through the sample and pass the light towards a detector” (¶ 42), i.e., condenser 128 is used to collect light transmitted through sample at stage 135, by objective 104, which is passed to photodiode 110. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In contrast, elected species II, shows a separate and distinct embodiment, defined by FIG. 6A and 6B, which includes an objective 608, but no condenser is used, as shown below. 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Applicant further argues that the objective (i.e., 128, FIG. 1) is itself a condenser “in many cases”. However, in this case, the term “condenser” as defined by Applicant in the drawings and specification is clearly a separate and distinct component from the objective. See, e.g., Fig. 1 element 128, and separate component 105, the objective. In addition, withdrawn claim 37 clearly indicates that the objective and condenser are separate and distinct components since they are listed as individual elements with separate functions. In fact, no portion of the drawings, claims or specification provide any reason to conclude the condenser is the objective. 
Applicant further asserts (Amend. 13): 
In fact, paragraph [0059] of the published application describes how the reflective objective 608 can "optionally be used to expand the IR beam and/or to adjust the divergence of the IR beam." This is exactly the function of a condenser. Thus, Applicant 

However, this assertion is incorrect. Spec. ¶59 does not describe “how the reflective objective 608 can ‘optionally be used to expand the IR beam and/or to adjust the divergence of the IR beam.’” Rather, Spec. ¶ 59 states “Off axis parabolic mirrors (OAPM, 136 and 138) may . . . expand the IR beam and/or to adjust the divergence of the IR beam to maximize the MJP signal strength”.  The specification clearly indicates mirrors 136 and 138 cannot be the condenser since claim 37 indicates the condenser is used to collect probe light after interacting with a sample (“a condenser to collect probe light reflected from the IR beam 134 can be expanded with an IR beam expander, for example made with two off-axis parabolic mirrors (OAPM, 136 and 138)”), but rather manipulates an IR light prior to being sent to a sample (¶ 59 “Off axis parabolic mirrors (OAPM, 136 and 138) may optionally be used to expand the IR beam”).  Accordingly, applicants arguments are unpersuasive. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/12/20 and 7/31/20prompted the new grounds of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Focus stage” can be included in an objective or a motorized sample holder, i.e., claim 14 “objective stage configured to focus”; Spec. ¶56. 
        2 Spec. ¶55 states a variable iris can be a variable aperture.